DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelisse et al (US 2010/0202637 A1) in view of Gandhi et al (US 2019/0069107 A1) and further in view of Baeuml et al (US 2017/0013370 A1).
Regarding claim 1, Cornelisse et al disclose a computer-implemented method of personalizing a conversation assistance audio device, the method comprising:
receiving a command from a user for assistance with audio settings in the conversation assistance audio device (Cornelisse et al; Fig 3; Step 100 start up);
applying a baseline set of audio settings to the conversation assistance audio device in response to receiving the user command for assistance (Cornelisse et al; Fig 3; Step 130 apply parameter settings); receiving a user command to change the baseline set of audio settings (Cornelisse et al; Fig 3; Step 140 user adjustment); but do not expressly disclose and applying a modified set of audio settings to the conversation assistance audio device in response to receiving the user command to change the baseline set of audio settings, wherein the modified set of audio settings are applied based upon usage of the conversation assistance audio device and a population model of usage of similar conversation assistance audio devices. However, in the same field of endeavor, Ghandi et al disclose a method comprising applying a modified set of audio settings to the conversation assistance audio device in response to receiving the user command to change the baseline set of audio settings (Ghandi et al; Fig 12; generate output sound based on adjusted default processor settings), wherein the modified set of audio settings are applied based upon usage of the conversation assistance audio device (Ghandi et al; Fig 12; modification based on user preferences interpreted as usage of the conversation device). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the modification of setting taught by Ghandi as settings modification in the method taught by Cornelisse. The motivation to do so would have been to reduce the reduction of undesirable sound effects of the audio assistance device. Moreover, in the same field of endeavor, Baeuml et al disclose a method comprising wherein the modified set of audio settings are applied based upon usage of the conversation assistance audio device and a population model of usage of similar conversation assistance audio devices (Baeuml et al; Fig 3; Para [0038]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the modification of setting taught by Baeuml as settings modification in the method taught by Cornelisse. The motivation to do so would have been to reduce the power consumption in the audio device.

Regarding claim 2, Cornelisse et al in view of Gandhi et al and further in view of Baeuml et al disclose the computer-implemented method of claim 1, wherein the user command comprises a single interface command (Cornelisse et al; Para [0090]; user interface 50).

Regarding claim 10, Cornelisse et al in view of Gandhi et al and further in view of Baeuml et al disclose the computer-implemented method of claim 1, wherein the audio settings on the conversation assistance audio device comprise a volume of audio provided to the user at the conversation assistance audio device (Cornelisse et al; Para [0090]).

Regarding claim 5, Cornelisse et al in view of Gandhi et al and further in view of Baeuml et al disclose the computer-implemented method of claim 2, further comprising iteratively performing the following: receiving a subsequent user command to change the modified set of audio settings; and applying a further modified set of audio settings to the conversation assistance audio device in response to receiving the subsequent user command (Cornelisse et al; Para [0054]; step 170), wherein the further modified set of audio settings are applied based upon the usage of the conversation assistance audio device (Cornelisse et al; Para [0054] step 190) and the population model of usage of similar conversation assistance audio device, and wherein the subsequent user command comprises a single interface command (Cornelisse et al; Para [0054]; interface 50).

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelisse et al (US 2010/0202637 A1) in view of Gandhi et al (US 2019/0069107 A1) and further in view of Baeuml et al (US 2017/0013370 A1) and further in view of Sauer (US 5,636,285).
Regarding claim 3, Cornelisse et al in view of Gandhi et al and further in view of Baeuml et al disclose the computer-implemented method of claim 2, but do not expressly disclose wherein the single interface command comprises a single voice command, a single tactile command, or a single gesture command. However, in the same field of endeavor, Sauer discloses a method wherein the single interface command comprises a single voice command, a single tactile command, or a single gesture command (Sauer; col 3 lines 25-45). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the interface taught by Sauer as interface in the method taught by Cornelisse. The motivation to do so would have been to reduce the size of the audio assistance device.

Regarding claim 4, Cornelisse et al in view of Gandhi et al and further in view of Baeuml et al disclose the computer-implemented method of claim 2, but do not expressly disclose wherein the baseline audio settings are applied in response to the single interface command without any intervening command. However, in the same field of endeavor, Sauer discloses a method wherein the baseline audio settings are applied in response to the single interface command without any intervening command (Sauer; col 3 lines 25-45; stating a program setting result in the program being applied without intervening command). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the interface taught by Sauer as interface in the method taught by Cornelisse. The motivation to do so would have been to reduce the size of the audio assistance device.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelisse et al (US 2010/0202637 A1) in view of Gandhi et al (US 2019/0069107 A1) and further in view of Baeuml et al (US 2017/0013370 A1) and further in view of Lievens et al (US 2014/0275730 A1).
Regarding claim 6, Cornelisse et al in view of Gandhi et al and further in view of Baeuml et al disclose the computer-implemented method of claim 1, but do not expressly disclose wherein the baseline set of audio settings comprise median audio settings for a respective plurality of audio parameters. However, in the same field of endeavor, Lievens et al disclose a method wherein the baseline set of audio settings comprise median audio settings for a respective plurality of audio parameters (Lievens et al; Para [0035]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the audio settings taught by Lievens as audio settings in the method taught by Cornelisse. The motivation to do so would have been the reduction of processing operations in the device. 

Regarding claim 7, Cornelisse et al in view of Gandhi et al and further in view of Baeuml et al disclose the computer-implemented method of claim 1, but do not expressly disclose wherein the baseline set of audio settings comprise user-defined audio settings for the respective plurality of audio parameters from a group of users. However, in the same field of endeavor, Lievens et al disclose a method wherein the baseline set of audio settings comprise user-defined audio settings for the respective plurality of audio parameters from a group of users (Lievens et al; Para [0035]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the audio settings taught by Lievens as audio settings in the method taught by Cornelisse. The motivation to do so would have been to provide a plurality of settings modification options to the user of the device.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelisse et al (US 2010/0202637 A1) in view of Gandhi et al (US 2019/0069107 A1) and further in view of Baeuml et al (US 2017/0013370 A1) and further in view of Baekgaard Jensen et al (US 2006/0177079 A1).
Regarding claim 8, Cornelisse et al in view of Gandhi et al and further in view of Baeuml et al disclose the computer-implemented method of claim 1, but do not expressly disclose wherein the audio settings on the conversation assistance audio device comprise a directivity of a microphone array in the conversation assistance audio device. However, in the same field of endeavor, Baekgaard Jensen et al disclose a method wherein the audio settings on the conversation assistance audio device comprise a directivity of a microphone array in the conversation assistance audio device (Baekgaard Jensen et al; Para [0074]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the directivity control taught by Baekgaard Jensen et al as audio settings in the method taught by Cornelisse. The motivation to do so would have been to minimize noise in the audio assistance device.

Regarding claim 9, Cornelisse et al in view of Gandhi et al and further in view of Baeuml et al disclose the computer-implemented method of claim 1, but do not expressly disclose wherein the audio settings on the conversation assistance audio device comprise a microphone array filter configuration on the microphone array in the conversation assistance audio device. However, in the same field of endeavor, Baekgaard Jensen et al disclose a method wherein the audio settings on the conversation assistance audio device comprise a microphone array filter configuration on the microphone array in the conversation assistance audio device (Baekgaard Jensen et al; Para [0074]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the directivity control taught by Baekgaard Jensen et al as audio settings in the method taught by Cornelisse. The motivation to do so would have been to increase the directionality in the audio assistance device.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelisse et al (US 2010/0202637 A1) in view of Gandhi et al (US 2019/0069107 A1) and further in view of Baeuml et al (US 2017/0013370 A1) and further in view of Sabin (US 2014/0355798 A1).
Regarding claim 11, Cornelisse et al in view of Gandhi et al and further in view of Baeuml et al disclose the computer-implemented method of claim 1, but do not expressly disclose wherein the audio settings on the conversation assistance audio device comprise parameters controlling wide dynamic range compression or gain parameters controlling the shape of the frequency versus gain function. However, in the same field of endeavor, Sabin discloses a method wherein the audio settings on the conversation assistance audio device comprise parameters controlling wide dynamic range compression or gain parameters controlling the shape of the frequency versus gain function (Sabin; Para [0066][0046]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the interface taught by Sauer as interface in the method taught by Cornelisse. The motivation to do so would have been to improve the quality of the outputted audio signal of the audio assistance device.

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651